946 F.2d 1566
292 U.S.App.D.C. 86
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Floyd J. STANEK, Appellant,v.Ray A. BARNHART.
No. 90-5403.
United States Court of Appeals, District of Columbia Circuit.
Sept. 16, 1991.

Before RUTH BADER GINSBURG, D.H. GINSBURG and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion for summary reversal, the motion for leave to file opposition thereto, the opposition to the motion for leave, appellee's motion for summary affirmance, and the response thereto, it is


2
ORDERED that appellee's motion for summary affirmance be granted, substantially for the reasons stated by the district court in its order filed December 3, 1990.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


3
FURTHER ORDERED that appellant's motion for summary reversal be denied.   It is


4
FURTHER ORDERED that appellee's motion for leave to file opposition to the motion for summary reversal be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.